DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites the following limitation: 
a side section bulging outward in a width direction of the vehicle from the canopy section to closely cover an upper surface of a body lateral section and formed integrally with the canopy section, wherein a front end of the door is attached to a body in a freely rotatable manner, and a rear end of the door 1s vertically movable to open and close the cabin;


The closest prior art of record to meeting the limitations of claim 1 is Suzuki which in the prior Office Action was applied under 35 USC 102 as anticipating claim 1. Applicant has now amended claim 1, in line 6, to recite that the bulging outward section -- closely- cover an upper surface of the body lateral section.  As seen in the figure 1 of Suzuki, the very bottom of the side bar portion 3 of the canopy is substantially above the body lateral section 9, it does not disclose the bar as being substantially above the body lateral section. The bar 3 is described as being a side impact bar protecting the passenger form harm during a collision.  The other prior art of record does not teach or suggest modifying Suzuki to have the canopy section closely cover the upper surface of the body lateral section of Suzuki.   Further such a modification would possibly interfere with Suzuki’s impact bar’s effectiveness at protecting the passenger from side collisions.
Therefore claim 1 is allowable over the art of record as it is not anticipated under 35 USC 102 nor rendered obvious under 35 USC 103.

In regard to new independent claim 6, it includes all the limitations set forth in original claim 2, claim 2 in the prior Office Action considered as including allowable subject matter but objected to for depending on a rejected original new claim 6 is written in independent form to include all the limitations of said original claim 1.  Independent claim 6  recites: 

the side section has a lateral portion that is positioned on an outer side of the seat section in the vehicle width direction and extends downward, the body lateral section is provided with a step that is positioned lower than the upper surface, and an upper end surface of the step and a lower end of the lateral portion of the side section define a parting line of the body lateral section when the vertically openable/closable door is closed.

Leboine in combination with Barenyl as applied under 35 USC 103 is the closet prior art in meeting the limitations of new claim 6.  Neither the Barenyl nor Leboine reference disclose a step formed on the body side section and a cooperating canopy  side portion defining a parting line on the vehicle body lateral section.  The body section as best seen in figure 4 of Leboine does not disclose a step formed therein.  Nor does Barenyl  does not disclose a step formed in the vehicle body lateral section, see figures 2 and 3.   
Neither Barenyl nor Leboine disclose all the limitations of new claim 6 either alone or in combination.  Therefore. Claim 6  is deemed allowable as it is not anticipated under 35 USC 102 nor rendered obvious under 35 USC 103.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612